Citation Nr: 1019846	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for seborrhea of the scalp and dyshidrosis of the 
hands.  

2.  Entitlement to a disability rating in excess of 30 
percent for mixed tension vascular headache disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1962 to 
November 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The Veteran requested a travel board hearing in his 
substantive appeal.  The Veteran was notified in March 2010 
that he was scheduled for a hearing in April 2010.  He did 
not appear and has not provided good cause for his failure to 
appear.  Accordingly, his case will be processed as though 
his request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected skin condition does not 
affect more than 40 percent of the body or the exposed areas 
affected, nor does it require constant of near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for its control.

2.  The Veteran has severe, frequent headaches that would 
last two to three days during which he was unable to function 
and remained in bed; the headaches are considered completely 
prostrating and productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for seborrhea of the scalp and dyshidrosis of the 
hands have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 4.118, Diagnostic 
Code 7806 (2002).  

2.  The criteria for a 50 percent disability rating, but no 
more, for headaches have been met for the entire period of 
time that is covered by this claim.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seborrhea of the scalp and dyshidrosis of the hands

The Veteran seeks a rating in excess of 30 percent for 
seborrhea, scalp and dyshidrosis, hands and maintains that 
his condition has worsened.  The Veteran has been rated as 30 
percent disabling since November 28, 1964.  

As an initial matter, the RO has indicated that the Veteran's 
30 percent evaluation is "protected" as it had been in 
effect for more than 20 years, see 38 C.F.R. § 3.951(b) 
(2009), and that it therefore preserved the evaluation under 
"old" rating criteria involving seborrhea of the scalp and 
dyshidrosis of the hands.  However, the fact that an 
evaluation is protected does not mean that outdated 
diagnostic codes are applicable to an increased rating claim.  
See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are not warranted in this 
case, as will be discussed further below, as the evidence 
does not show that a higher rating is warranted at any point 
in time covered by this appeal.

The Veteran filed his claim for an increased rating in March 
2006.

Prior to August 30, 2002, under Diagnostic Code 7806, a 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area. A 30 percent was warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Effective August 30, 2002, under the provisions of Diagnostic 
Code 7806, a noncompensable disability rating is warranted 
for dermatitis or eczema involving less than 5 percent of the 
entire body, or less than 5 percent of exposed areas affected 
and requiring no more than topical therapy during the past 12 
- month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 30, 2002).  A 10 percent disability 
evaluation is warranted where at least 5, but less than 20 
percent of the entire body is affected, or for at least 5 but 
less than 20 percent of the exposed affected areas, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the prior 12-month 
period.  Id.  A 30 percent disability rating is warranted for 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the exposed areas affected, or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly during the prior 12 - 
month period.  Id.  The highest disability rating of 60 
percent is warranted where more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month.  Id.  The disability can also be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801-7805) depending upon the predominant 
disability.  

The skin regulations were again amended effective October 23, 
2008.  The Board notes that the regulatory changes only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As 
neither situation applied in this case, the Board will not 
consider the regulatory changes in this case.   

In May 2006 the Veteran was accorded a compensation and 
pension (C&P) skin diseases examination.  During the 
examination the Veteran reported a long history of recurrent 
sores on his scalp that scab over and have a foul odor.  He 
was told to remove his scabs and use Selsun Blue, which he 
did with good results.  He treated his scalp the prior month 
and stated that the sores occur approximately every other 
month.  He also complained of dry, cracked skin on his hands 
and sometimes on his feet.  He stated that his condition 
improves during the summer.  He treated his skin with cocoa 
butter cream.  He stated that he has not had any antibiotic 
treatment in the last 12 month for his scalp or hands.  He 
denied painful or disfiguring scarring.  He gave no history 
of malignancies.  Physical examination revealed the skin on 
his scalp to be intact.  There were no lesions or scarring 
noted.  His hands showed no dry, flaky skin or cracking or 
fissures.  No scarring was noted.  The diagnosis was 
seborrheic dermatitis of the scalp and dyshidrosis of the 
hands, currently asymptomatic.   

VA treatment records dating from January 2005 show that the 
Veteran was seen in the dermatological clinic in August 2008.  
The Veteran reported that he got itchy bumps and scales and 
in the groin area, he had the rash and itching.  At the time 
of the visit, he did not have the rash.  Examination of his 
head, neck, face, arms and groin area revealed that there 
were small keratotic papules on the scalp and some flaking 
above the eyebrows and paranasal region.  No rash, papules or 
vesicles were seen in the groin area.  The diagnosis was 
seborrheic dermatitis and history suggestive of 
dermatophytosis of the groin or irritant dermatitis.  In 
March 2009, the Veteran reported that the medication helped 
him but complained of an itchy rash on his thighs and back.  
Physical examination revealed that he had a few brown, flat 
keratotic patches on the back and left thigh, patches of dry, 
minimally scaly areas on the back and legs, and a dull, 
erythematous patch on the right groin.  The assessment was 
seborrheic keratitis, seborrheic dermatitis, and tinea 
cruris.  

In May 2009 the Veteran was accorded a C&P examination.  
During the examination the Veteran reported scaly dryness of 
the scalp that had been a constant problem since service.  He 
reported that he was on selenium sulfide, 2.5% shampoo daily, 
triamcinolone 0.1% and clobetasol 0.05% cream.  He stated 
that he and was started on Lamisil cream.  He also reported a 
history of dyshidrosis and tinea cruris for which he received 
treatment.  He stated that both his scalp and hands 
conditions have been constant but have been controlled with 
medications.  He saw a dermatologist on a regular basis and 
has been a couple of times within the past 12 months.  
Physical examination of the skin revealed it as warm and dry 
with normal skin color and normal turgor.  There was no 
evidence of jaundice, icterus, cyanosis, ecchymosis or 
petechiae.  The examiner noted no acne, chloracne, papules, 
or deep or superficial cysts.  There was no dryness, 
scaliness, or rashes noted on the scalp or the remaining 
body.  The examiner noted an area on the scrotum measuring 
approximately 1 to 2 cm and was less than 0.5% of the total 
body surface area and 0% of the exposed body surface area.  
There was no alopecia or hyperhidrosis noted.  

The Veteran states that a higher evaluation is warranted as 
he has sores on his head, knees, elbows and hands.  He used 
the prescription cream but it still took some time for the 
sores, which would get raw, cracked and dry, to go away.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation of 30 
percent for seborrhea of the scalp and dyshidrosis of the 
hands.  The most recent VA examination dated May 2009 
indicated that the Veteran's skin condition covered less than 
0.5% of the total body surface area and 0% of the exposed 
body surface area.  Based on that examination and the other 
evidence of record, the Board finds that the Veteran's 
symptoms do not more nearly approximate the criteria for a 60 
percent evaluation.  The evidence does not show that more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected.  The evidence also does not 
show that that he requires constant of near-constant systemic 
therapy or other immunosuppressive drugs.  In addition 
disfigurement of the head, face or neck is not shown, nor 
does he have scars.  Accordingly, ratings under the 
provisions of Diagnostic Codes 7800 to 7805 are not 
applicable.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  
The Veteran's signs and symptoms fit within the rating 
criteria as was discussed above.  Nor is there a showing that 
the rating criteria are inadequate.  The Veteran has not 
indicated that his service-connected disability has caused 
interference with work.  Any such impairment has not resulted 
in marked interference with his earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, nor has it necessitated frequent periods 
of hospitalization.  The assignment of a 30 percent rating 
already contemplates that there is commensurate industrial 
impairment.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).



Mixed tension vascular headache disorder

The Veteran also seeks an increased rating for mixed tension 
vascular headache disorder.  He states that the headaches 
have gotten worse over the years and that he lost some 
eyesight because of the headaches.  He reported that his VA 
physician had increased his medicine.  The Board notes that 
the Veteran's headaches have been evaluated under the 
provisions of Diagnostic Code 8100 since service connection 
was granted. 

Diagnostic Code 8100 provides a 30 percent evaluation for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
50 percent evaluation is assigned for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

A friend of the veteran submitted a statement in which he 
stated he had known the Veteran for ten years and that his 
headaches were getting worse and affecting his daily 
activities. 

The Veteran's wife also submitted a statement in April 2006 
in which she stated that the headaches can get so bad that he 
has to go to a quiet dark place.  When he gets up, he is 
still nauseated and cannot eat anything for a few hours.  His 
head was sore all the time but he had really bad headaches at 
least four to five times a week which made it hard for him to 
function.  

Another friend submitted a statement in May 2006 indicating 
that the headaches were occurring more frequently.  

In May 2006 the Veteran was accorded a C&P neurological 
disorders examination.  During the examination the Veteran 
reported that he always has a dull headache with an intensity 
of 4/10.  He stated that he got them on the right or left 
side about three or four times a week.  He denied a trigger.  
He stated that he gets pain in the whole head that felt like 
his brain was swelling and his eyes pop.  He reported 
associated nausea and light sensitivity.  He stated that he 
took pain medication and had to lie down in a dark, quiet 
room.  He reported that the headaches last a minimum of one 
hour up to two days.  During headaches he could not do 
anything and stated that headaches are incapacitating.  He 
reported that he has not worked for the last 13-14 years.  He 
associated his headaches with weakness and fatigue.  He 
reported dull headaches between incapacitating headaches and 
stated that they were not incapacitating.  Neurological 
examination revealed the Veteran as alert and oriented times 
three.  Speech was fluent.  The Veteran walked with a cane 
and dragged his left leg.  His pupils were equal and reacting 
to light.  He exhibited extraocular movements.  There was no 
facial asymmetry.

In a statement dated in June 2006, the Veteran's son stated 
that the Veteran's headaches have gotten more serious.  He 
stated that the Veteran is almost always in his bedroom in 
the dark where he is away from all noises.  

VA treatment records dating from January 2005 include a 
September 2008 neurology consult.  The veteran reported that 
he would feel a very bad squeezing and pressure-like pain and 
would occasionally get nauseous and vomit.  He often had 
severe photophobia and would see twinkling lights.  He 
occasionally had phonophobia.  During a bad headache, he 
would have blurry vision.  He had bad headaches about five to 
ten days per month.  The examiner diagnosed migraine 
headaches and stated the Veteran had chronic daily headaches.    

In May 2009 the Veteran was accorded another C&P neurological 
disorders examination.  During the examination the Veteran 
reported a pounding-type headache on a scale of 7/10 on a 
daily basis lasting all day.  He also reported severe 
headaches twice a month on a scale of 10/10 associated with 
nausea, vomiting, and light and sound sensitivity, which 
required a dark and quiet room.  The severe headaches last 
two to three days.  He stated that there has been functional 
loss during severe headaches and that during that time he is 
unable to function and must remain in bed.  He complained of 
weakness with the pain.  He was on Topamax and Lortab which 
helped with the pain.  He reported that his headaches start 
at either the base of the neck on the left side and 
occasionally on the right, radiating to the top of the head.  
The severity of the migraines resulted in two to three days 
of inactivity.  The Veteran was incapacitated and recommended 
bedrest since June 2008 due to an above-the-knee amputation 
of his left leg.  He had no impediment to his activities of 
daily living and since retirement in 1990, he has had no 
impediment to occupation.  Neurological examination revealed 
that the Veteran was oriented times three.  Cranial nerves 
were intact.  There was normal motor function and motor 
strength of both upper and lower extremities.  He had normal 
sensation to pinprick, dull and light touch and vibratory 
sense of both upper and lower extremities.  Deep tendon 
reflexes were 1+ in the upper extremities and lower 
extremities.  He was unable to do toe walk or heel walk or 
heel-to-toe walk, but finger-to-nose was normal.  He was not 
able to do the Romberg test but his coordination was normal 
in upper extremities.  The diagnosis was migraine headaches 
with medical therapy.  

Given the evidence of record, the Board finds that the 
criteria for a 50 percent rating are more nearly approximated 
in this case for the entire period of time covered by this 
appeal.  The most recent VA examination dated May 2009 
indicated that the Veteran had severe headaches that would 
last two to three days during which he was unable to function 
and must remain in bed.  As the attacks reportedly last two 
to three days, the Board finds that the Veteran does have 
prolonged attacks.  It is also noted that the Veteran has 
daily headaches, and more severe incapacitating headaches, up 
to several times per week.  Accordingly, very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability are 
approximated.  Based on the evidence of record, the Board 
finds that the Veteran's symptoms do more nearly approximate 
the criteria for a 50 percent evaluation.

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  However, the 
assignment of a 50 percent rating is recognition that there 
is significant industrial impairment.  Moreover, the 
Veteran's symptoms and signs were considered in assigning the 
50 percent evaluation.  There is also no indication that the 
schedular criteria are inadequate.  Therefore, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell, supra.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The RO provided notice to the Veteran in April 2006 that 
satisfied the VCAA criteria.  He was informed of the evidence 
that would substantiate his claim and which information and 
evidence he and VA were to provide.  He was also generally 
informed of how the disabilities would be rated and how 
effective dates would be assigned.  

Regarding VA's duty to assist, the Board finds that all 
necessary development has been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and 
associated with the claims file.  The Veteran was afforded 
multiple VA examinations, the reports of which are of 
record.  The RO requested the Veteran's Social Security 
Administration (SSA) records, but was informed in September 
2008 that the records could not be located and further 
requests would be futile.  The RO so informed the Veteran in 
September 2008 and asked that he submit any SSA records in 
his possession.  He was also informed that if the RO did not 
hear from him, a decision could be made on his claim within 
10 days.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 30 percent for seborrhea of 
the scalp and dyshidrosis of the hands is denied.  

A disability rating of 50 percent, but not greater, for mixed 
tension vascular headache disorder is granted, for the entire 
period of time that is covered by this appeal subject to the 
legal criteria governing the payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


